Citation Nr: 0633232	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that decision, the RO denied service connection 
for asthma on the basis that new and material evidence had 
not been received to reopen the service connection claim, 
which had previously been denied.  The veteran's disagreement 
with that decision led to this appeal.  

In a decision dated in October 2005, the Board determined 
that new and material evidence had been received to reopen 
the claim.  At that time, the Board remanded the reopened 
claim for additional development and adjudication of the 
claim for service connection on its merits.  The VA Appeals 
Management Center (AMC) undertook the development requested 
by the Board and thereafter denied the claim.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT 

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate the claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to the claim that he has not submitted to 
VA.  

2.  Asthma was not noted at the time of entry into active 
service, but the probative evidence clearly and unmistakably 
establishes that the veteran's asthma existed before 
examination, acceptance and enrollment into active service.  

3.  The probative evidence clearly and unmistakably 
establishes that the veteran's preexisting asthma underwent 
no chronic worsening or permanent increase in severity during 
or as a result of active service.  




CONCLUSION OF LAW

The veteran's asthma existed prior to active service and was 
not aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & West Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004); Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  

VA has fulfilled its duty to notify the veteran in this case 
with letters dated in May 2002 and November 2005.  Both 
letters informed the veteran of what the evidence must show 
to establish service connection.  Those letters also notified 
the veteran that VA would get any pertinent Federal records 
including any VA medical records or other treatment records 
he identified.  The letters notified the veteran that VA 
would make reasonable efforts to obtain private medial 
records and other records for which he provided adequate 
identification and release authorizations but explained to 
the veteran that it was ultimately his responsibility to make 
sure VA received all requested records not in the possession 
of a Federal department or agency.  

In addition, in the November 2005 letter, the AMC 
specifically requested that the veteran let VA know if there 
was any other information or evidence or information that he 
thought would support his claim.  The letter also 
specifically requested that he send VA any evidence in his 
possession that pertains to his claim.  Thereafter, the AMC 
adjudicated the service connection claim on its merits.  See 
June 2006 supplemental statement of the case (SSOC).  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claim and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, all necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim in July 2002, notice was 
complete prior to the June 2006 adjudication of the claim on 
the merits, and the content of the notice complied fully with 
the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
After notice was provided, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with the all 
the specific types of notice outlined in the VCAA prior to 
the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (reversed on other grounds 444 F.3d 1328 (Fed. 
Cir. 2006).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in the May 2002 
and November 2005 letters, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal until that information was provided in the June 2006 
SSOC.  While this notice was not provided prior to 
adjudication of the claim, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the service connection is not warranted for the veteran's 
asthma, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

It is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005) (due process concerns with respect to VCAA notice must 
be pled with specificity), rev'd on other grounds 444 F.3d 
1328 (Fed. Cir. 2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical and personnel records 
have been obtained as have VA treatment records, and VA has 
requested and obtained private treatment records.  In 
addition, in view of the veteran's contentions that his 
service medical records are not complete, the AMC sought 
alternative sources of records that might document treatment 
the veteran asserts he received during service.  In this 
regard, the National Personnel Records Center has been unable 
to provide either morning reports or records from the Surgeon 
General of the Army pertaining to the veteran.  

In response to a request for Social Security Administration 
(SSA) file copies of any administrative decision (favorable 
or unfavorable) relating to any claim or claims of the 
veteran for disability benefits and any medical records upon 
which any decision was based, the SSA National Records Center 
reported in November 2005 that it has no medical records for 
the veteran and that his claim was denied for non-medical 
reasons.  The veteran has continued to assert that upon 
discharge from service he was on SSI (Supplemental Security 
Income) for asthma.  The Board notes, however, that the 
evidence of record includes a May 1979 letter from SSA to the 
veteran stating that he filed his claim in February 1979.  
The letter notified the veteran that he was eligible to 
receive SSI beginning in February 1979; this was more than 
ten years after the veteran's discharge from service in 
January 1968, and there is no indication of any award of SSA 
benefits before that time.  Neither the veteran nor his 
representative has indicated that the veteran has or knows of 
any additional information or evidence that would support his 
claim.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  In this 
case, in the absence of competent evidence of asthma in 
service or for many years thereafter, there is no duty to 
provide an examination or medical opinion.  Id.; see also 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  As currently in effect, 38 C.F.R. § 3.304 
specifies that clear and unmistakable evidence means obvious 
of manifest, and the regulation explains that only conditions 
as are recorded in examination reports at entrance into 
service are to be considered as noted.  

The plain language of the statute and regulation provides 
that the presumption of soundness is rebutted only if clear 
and unmistakable evidence establishes both that (1) the 
condition existed prior to service and (2) the condition was 
not aggravated by service.  A claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1344-45 
(Fed. Cir. 2002) (evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a non-
combat veteran to establish an increase in disability).  

In this case, the veteran is seeking service connection for 
asthma.  The report of his November 1965 examination at 
service entrance does not note any respiratory or lung 
disorder.  In an accompanying "report of medical history" 
the veteran reported a history of asthma and said he had 
treated himself for asthma sometimes caused by a cold.  The 
examining physician commented that the veteran reported 
asthma in childhood.  As asthma was not noted on the 
examination report, the veteran is entitled to a presumption 
of soundness at service entrance.  The initial question, 
therefore, is whether the evidence clearly and unmistakably 
demonstrates that the veteran's asthma preexisted active 
service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

Here, the Board finds there is clear and unmistakable 
evidence that the veteran's asthma existed prior to his entry 
into service.  This evidence is a March 1973 statement from a 
private physician, J.P., M.D., who certified that the veteran 
had been asthmatic since early childhood with chronic 
bronchitis.  He stated that the veteran was treated on an 
emergency basis numerous times and had been given a course of 
autogenous vaccine between March 1956 and July 1956; the 
diagnosis was asthma with chronic bronchitis.  In a 
certificate dated in January 1977, Dr. J.P. added that the 
veteran had not been in his office since February 1964.  

The evidence from Dr. J.P. is undisputed.  The Board notes 
that the veteran does not contend that his asthma was 
incurred during active service.  Rather, he argues that his 
preexisting disability was aggravated by his active service.  

The next question for the Board is whether the evidence 
clearly and unmistakably demonstrates that the veteran's 
asthma was not aggravated by service.  Id.  The veteran 
asserts that in basic training at Fort Ord, California, he 
had to drop out of company formation because of an asthma 
attack while doing double time.  He states he received 
treatment on sick call and had the option of a medical 
discharge but refused.  He has stated that although he 
received no additional treatment for asthma in service, he 
had complications with this condition throughout his period 
of active duty (January 1966 to January 1968).  In his 
original service connection claim filed in 1973, the veteran 
said that he had received in-service treatment for asthma in 
February 1966, but chronological records of medical care, 
including those dated in February 1966, make no reference to 
treatment of asthma.  In March 1973, the RO specifically 
requested that the National Personnel Records Center (NPRC) 
make a further search for any record of treatment for asthma 
in February 1966 at Fort Ord, California.  NPRC responded 
that 1966 clinical records from Fort Ord had been retired but 
did not contain records for the veteran.  

At his service discharge examination in January 1968, the 
veteran answered affirmatively as to whether he had ever had 
or now had ear, nose, or throat trouble, chronic or frequent 
colds, asthma, and shortness of breath.  The physician's 
comment was minor ear, nose, and throat trouble, upper 
respiratory infections, asthma, and shortness of breath.  On 
the examination report, the physician did not note any 
respiratory disorder or asthma; he evaluated the lungs and 
chest as normal.  

The Board has reviewed the post-service evidence in its 
entirety.  The earliest post-service medical evidence that 
makes any reference to asthma is a January 1973 VA 
dermatology consultation report in which it is noted that the 
veteran had a history of asthma and hay fever.  In the report 
of a VA examination conducted in September 1973 the physician 
noted that the veteran stated that he had asthma and 
bronchitis more when he was 16 or 17 years old and had not 
had symptoms for several years.  (The record shows that the 
veteran was 18 years old when he entered service in 
January 1966.)  After examination of the veteran, the 
physician stated that chronic bronchitis and asthma were not 
found.  

During VA hospitalization in December 1977 for treatment of 
atopic dermatitis, the veteran gave a history of childhood 
asthma, which he reported had become mild during his teens 
and had been mild since.  

At a VA chest and allergy examination in January 1978, the 
veteran gave a history of bronchial asthma dating back to 
basic training in 1966 at Fort Ord, California.  He stated 
that at that time he had frequent wheezing, went to sick 
call, and was treated intermittently with aminophylline in 
the pill form.  The veteran reported that he had had attacks 
of shortness of breath since 1966 and that shortness of 
breath increased when he exercised or worked.  He said he 
could walk a half a mile, climb two flights of stairs, or 
walk two to three blocks uphill, but then became somewhat 
short of breath.  The veteran stated that he had wheezes 
perhaps twice a week in the evening.  The interpretation 
reported following pulmonary function tests was mild to 
moderate obstructive ventilatory impairment.  On clinical 
examination, breath sounds were diminished, bilaterally, and 
there were a few rhonchi and wheezes on forced expiration.  
After examination, the diagnosis was bronchial asthma.  

A VA hospital summary shows that the veteran was hospitalized 
from May to June 1978 for treatment of atopic dermatitis.  
Reported diagnoses included "Inactive - asthma as a child."  
On physical examination during VA hospitalization for 
treatment of atopic dermatitis in November 1979, the 
physician noted occasional wheezes in both lung fields.  
There were no rales or rhonchi.  

At a VA pulmonary examination in March 1980, it was noted 
that the veteran had a history of asthma while he was a 
teenager but said that over the last several years he had not 
had any episodes of asthma, did not take any medicines for 
asthma, and in general had no pulmonary complaints.  On 
examination, there was good chest expansion and no wheezing.  
The diagnosis was history of asthma, asymptomatic at present.  
At a VA psychiatric examination in March 1980, the veteran 
noted that his asthma had not bothered him, although he said 
he was aware that it could recur.  He denied any spells of 
asthma since puberty.  

At a VA examination in early September 1981, clinical 
examination of the respiratory system was negative.  The 
diagnosis was history of severe bronchial asthma.  In mid-
September 1981, when the veteran underwent VA hospitalization 
for treatment of atopic dermatitis, he was noted to have a 
history of childhood asthma with no problems since puberty.  
Diagnoses reported in the hospital summary included history 
of asthma.  

Emergency room records from Bay Area Hospital dated in 1988, 
1989, 1991, and 2001 show treatment for eczema and atopic 
dermatitis; they do not mention asthma.  

Records from D.C, M.D., dated from October 2001 to 
February 2003 show that in August 2002, Dr. D.C. prescribed 
an Albuterol inhaler for mild wheezing.  When he saw the 
veteran in February 2003 for follow-up, Dr. D.C. noted that 
the veteran's wife reported that the veteran was having quite 
a bit of trouble at night with his asthma.  On examination, 
the veteran had very mild expiratory wheezes although air 
movement seemed fairly good, and the assessment was asthma.  
Dr. D.C. ordered pulmonary function tests, and March 2003 
test results are of record.  In a letter dated in March 2003, 
Dr. D.C. stated that the veteran has reactive airway disease, 
which is rather severe.  He stated that pulmonary function 
testing for the veteran showed at least moderate restrictive 
disease due to his asthma as well as an obstructive 
component.  

On review of the evidence outlined above, the Board finds 
that the veteran's asthma clearly and unmistakably was not 
aggravated in service.  In this regard, the private physician 
who treated the veteran prior to service described treatment 
on an emergency basis numerous times prior to February 1964.  
Even if it is conceded that the veteran was treated on an 
emergency basis for asthma during basic training in early 
1966, he was not found to have any respiratory disability at 
the time of his separation examination in January 1968.  
Further, VA on physical examination in September 1973, the 
physician stated the respiratory system was normal on 
clinical examination, and the diagnosis was that chronic 
bronchitis and asthma were not found.  In addition, there is 
no medical evidence of asthma, except by history, until ten 
years after service when the examining physician heard a few 
wheezes, pulmonary function tests showed mild to moderate 
obstructive ventilatory impairment, and there was a clinical 
diagnosis of bronchial asthma.  A few expiratory wheezes were 
noted at an examination in 1979, and, although the veteran 
sought treatment for other disorders, particularly 
dermatitis, in the 1980s and 1990s there is no mention of 
asthma or respiratory problems until 2002 when Dr. D.C. 
prescribed Albuterol for mild wheezing, and, after pulmonary 
function tests, referred to moderate restrictive disease due 
to asthma as well as an obstructive component.  He said the 
veteran had rather severe reactive airway disease but such 
was first reported decades after service.  

The medical evidence does not in any way indicate that the 
veteran's asthma, which existed prior to service, increased 
in severity during, or due, to service.  First, the Board 
notes that a temporary flare-up of symptoms does not satisfy 
the level of proof necessary to show aggravation.  See Davis, 
276 F.3d at 1345.  In this case, the physician who conducted 
the January 1968 service separation examination evaluated the 
veteran's respiratory system as normal, and when the veteran 
was examined in September 1973 pursuant to his claim for 
service connection for asthma, the physician examined the 
veteran for, but did not find, bronchial asthma.  This, 
together with the absence of medical evidence of symptoms or 
diagnosis of asthma for the first ten years after service, in 
the Board's judgment, is clear and unmistakable evidence that 
the asthma that existed prior to service was not aggravated 
by service.  See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (absence of evidence may 
be considered as one factor in rebutting aggravation part of 
38 U.S.C. § 1111).  

The remaining evidence to be considered consists of 
statements made by the veteran, and the Board acknowledges 
that the veteran is competent as a lay person to report that 
on which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The veteran has, however, given 
inconsistent reports, which are, therefore, of limited 
probative value.  In particular, the Board notes that at the 
January 1978 VA examination the veteran stated that he had 
had attacks of shortness of breath since 1966 and had 
wheezing twice a week.  This is in contrast to statements he 
made earlier, such as at the September 1973 VA examination 
when he said he had not had symptoms of asthma for several 
years and his statement during VA hospitalization in 
December 1977 when he said his childhood asthma had become 
mild during his teens and had been mild since.  In addition, 
at the VA pulmonary examination in March 1980, the veteran 
said that over the last several years he had not had any 
episodes of asthma, did not take any medicines for asthma, 
and in general had no pulmonary complaints.  In any event, 
the veteran is not competent to provide an opinion as to 
whether his underlying asthmatic disease, as contrasted to 
asthmatic symptoms, was chronically worsened during service.  

As previously noted, the Court has stated that the standard 
of proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable.  See Cotant v. Principi, 17 
Vet. App. 116, 132, citing Vanerson v. West, 12 Vet. App. 
254, 261 (1999).  Further, the implementing regulation 
pertaining to evidence that rebuts the presumption of 
soundness equates clear and unmistakable evidence to that 
which is obvious and manifest.  38 C.F.R. § 3.304.  

For the reasons discussed above, the Board finds that when 
the evidence is viewed as a whole, it is obvious and manifest 
that the veteran had asthma prior to service and that it did 
not increase in severity during or as a result of service.  
The Board therefore finds that the probative evidence clearly 
and unmistakably establishes that the veteran's asthma 
existed before examination, acceptance, and enrollment in 
service, and the probative evidence clearly and unmistakably 
establishes that the preexisting asthma was not permanently 
aggravated during active service.  

The Board notes that it is not necessary to address the issue 
of aggravation under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  This statute and regulation do not 
apply to this case because the Board has determined 
under 38 U.S.C.A. § 1111 that the evidence clearly and 
unmistakably demonstrates that the veteran's asthma was not 
aggravated by active service.  See VAOPGCPREC 3-2003. The 
Board concludes that asthma preexisted active service and was 
not aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

Service connection for asthma is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


